The appeal is from a judgment rendered February 18, 1914, by a district (the sixty-eighth) court of Dallas county, at a term thereof which, as authorized by law (article 30, subd. 68, Vernon's Statutes), continued more than eight weeks, to wit, from the first Monday in February to May 2, 1914. Notice of the appeal was given April 28, 1914, when appellant's motion for a new trial was overruled. As appellants principal office was in Dallas county, it must, to confer jurisdiction of the appeal on this court, have filed an appeal bond with the clerk of the court below within 20 days after it gave the notice. Article 2084, Vernon's Statutes. This it did not do. The bond was not filed until May 19, 1914. Therefore the appeal must be dismissed because this court is without jurisdiction to hear and determine it. Dilworth v. Steves, 174 S.W. 279; Bank v. Carper,28 Tex. Civ. App. 334, 67 S.W. 188; Hillman v. Galligher,52 Tex. Civ. App. 41, 113 S.W. 321; Mara v. Branch (Civ.App.) 127 S.W. 1076; Block v. Largent (Civ.App.) 127 S.W. 1076; Railway Co. v. Leach (Civ.App.) 129 S.W. 399.